     Case 2:16-cr-00062-LRH-EJY Document 386 Filed 03/31/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10

11
     UNITED STATES OF AMERICA,                        CASE NO. 2:16-cr-00062-LRH-EJY
12
                   Plaintiff,
13                                                    FINDING OF FACT, CONCLUSIONS OF
                                                      LAW AND ORDER
14    HAKIM RYDELL BRANCHE-JONES, et al,
15
                   Defendants.
16

17

18                                      FINDINGS OF FACTS

19

20      1. The parties agree to this continuance.
21
        2. In the instant case, a Second Superseding Indictment was filed on July 31, 2019 (ECF
22
           228). Ms. Perez was charged with Conspiracy to Distribute a Controlled Substance (21
23
           U.S.C. §§ 841(a)(1), (b)(1)(A)(ii), and 846); Distribution of a Controlled Substance (21
24
           U.S.C. §§ 841 (a)(1), (b)(1)(B)(ii), and 846); Conspiracy to Money Launder (18 U.S.C. §
25

26         1956(a)(1)(B)(i), and 1956(h)); and Conspiracy to Structure (18 U.S.C. §371 and 31

27         U.S.C. § 5324(a)(1) & (d)(1)). Mr. Wilder was charged with Conspiracy to Distribute a
28

                                              Page 1 of 5
     Case 2:16-cr-00062-LRH-EJY Document 386 Filed 03/31/21 Page 2 of 5


 1         Controlled Substance (21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii), and 846); Distribution of a
 2         Controlled Substance (21 U.S.C. §§ 841 (a)(1), (b)(1)(B)(ii), and 846); and Conspiracy to
 3
           Money Launder (18 U.S.C. § 1956(a)(1)(B)(i), and 1956(h)). Mr. Jones was charged with
 4
           Conspiracy to Money Launder (18 U.S.C. § 1956(a)(1)(B)(i), and 1956(h)); and
 5
           Conspiracy to Structure (18 U.S.C. §371 and 31 U.S.C. § 5324(a)(1) & (d)(1)). Mr.
 6

 7         Branche-Jones was charged with Conspiracy to Distribute a Controlled Substance (21

 8         U.S.C. §§ 841(a)(1), (b)(1)(A)(ii), and 846); two counts of Distribution of a Controlled

 9         Substance (21 U.S.C. §§ 841 (a)(1), (b)(1)(B)(ii), and 846); Possession of a Firearm in
10
           Furtherance of a Drug Trafficking Offense (18 U.S.C. § 924(c)); Conspiracy to Money
11
           Launder (18 U.S.C. § 1956(a)(1)(B)(i), and 1956(h)); and Conspiracy to Structure (18
12
           U.S.C. §371 and 31 U.S.C. § 5324(a)(1) & (d)(1)).
13
        3. On October 7, 2020 Ms. Perez pleaded guilty to Conspiracy to Structure (18 U.S.C. §371
14

15         and 31 U.S.C. § 5324(a)(1) & (d)(1)). Mr. Wilder and Mr. Branche-Jones pleaded guilty

16         to Conspiracy to Distribute a Controlled Substance (21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii),
17         and 846), and Mr. Jones pleaded guilty to Conspiracy to Commit Money Laundering (18
18
           U.S.C. § 1956(a)(1)(B)(i), and 1956(h)). Wilder, Branche-Jones, and Jones all entered
19
           their pleas in December 2019, shortly before the pandemic began, which would
20
           ultimately severely affect the Court’s ability to conduct hearings throughout the majority
21

22         of 2020.

23      4. At this time, the parties request a reasonable continuance due to Defense Counsel facing

24         several logistical and scheduling related impediments brought on by pandemic-era
25         constraints that adversely affect their ability to prepare for sentencing hearings on behalf
26
           of their clients; Counsel is actively arranging for alternative solutions to ensure clients are
27
           adequately prepared for sentencing, which is causing minor delay.
28

                                               Page 2 of 5
     Case 2:16-cr-00062-LRH-EJY Document 386 Filed 03/31/21 Page 3 of 5


 1      5. Although Counsel for Defendant Wilder has been diligent in requesting information and
 2           interviewing witnesses, he was recently made aware of additional names of individuals to
 3
             contact, and therefore requires additional time to complete the interviews, so to ensure
 4
             Mr. Wilder is adequately prepared for sentencing.
 5
        6. Furthermore, Counsel for Ms. Perez was made aware of additional sentencing issues on
 6

 7           Tuesday March 23, 2021, which are important to her sentencing presentation to the Court

 8           but which require investigation.

 9      7. The parties recognize the various logistical and scheduling challenges for courts due to
10
             the pandemic and are amenable to waiting for a new sentencing date when this Court’s
11
             schedule becomes more certain as to when Judge Hicks anticipates future travel to Las
12
             Vegas. The parties recognize it is most convenient for Judge Hicks to hold all sentencing
13
             hearings on the same day.
14

15      8. The additional time requested by this stipulation is reasonable pursuant to Fed. R.

16           Crim.P. 32(b)(2), which states that the “court may, for good cause, change any time
17           limits prescribed [for sentencing] in this rule.” Furthermore, a delay in sentencing does
18
             not implicate or undermine the defendant’s speedy trial rights under the United States
19
             Constitution. See Betterman v. Montana, 136 S.Ct. 1609, 1617-18 (2016).
20
        9.   This is the second request for a continuance of the sentencing for Ms. Perez. The
21

22           additional time requested herein is not sought for purposes of delay. No further

23           continuances are anticipated, Ms. Perez is eager to reach resolution in the matter and is

24           not in custody. Co-defendants Wilder, Jones, and Branche-Jones also do not oppose the
25           continuance, and do not anticipate further continuances.
26
        10. Denial of this request for a continuance would deny counsel for co-defendants sufficient
27
             time to prepare for sentencing effectively and thoroughly, taking into account due
28

                                                Page 3 of 5
     Case 2:16-cr-00062-LRH-EJY Document 386 Filed 03/31/21 Page 4 of 5


 1          diligence. Accordingly, a denial of this request for continuance could result in a
 2          miscarriage of justice.
 3

 4
                                        CONCLUSION OF LAW
 5
            For all the above-stated reasons, the ends of justice served by granting the requested
 6

 7   continuance outweigh the best interest of the public and the defendant in a speedy trial and

 8   sentencing, since the failure to grant a continuance would likely result in a miscarriage of

 9   justice, would deny parties sufficient time to prepare for sentencing, considering the exercise of
10
     due diligence.
11
                                                   ORDER
12
     IT IS HEREBY ORDERED that the in-person sentencing hearing for Alisha Perez in this
13
     matter scheduled for April 8, 2021 at 4:00 p.m. is hereby vacated and continued to Thursday,
14

15   May 13, 2021, at 2:30 p.m.

16   IT IS HEREBY ORDERED that the in-person sentencing hearing for Albert Jones in this
17   matter scheduled for April 8, 2021 at 2:00 p.m. is hereby vacated and continued to Thursday,
18
     May 13, 2021, at 12:30 p.m.
19
     IT IS HEREBY ORDERED that the in-person sentencing hearing for Darrin Wilder in this
20
     matter scheduled for April 8, 2021 at 1:00 p.m. is hereby vacated and continued to Thursday,
21

22   May 13, 2021, at 11:30 a.m.

23   IT IS HEREBY ORDERED that the in-person sentencing hearing for Hakim Rydell Branche-

24   Jones in this matter scheduled for April 8, 2021 at 12:00 p.m. is hereby vacated and continued
25   Thursday, May 13 ,2021, at 10:30 a.m.
26
     ///
27
28

                                                   Page 4 of 5
     Case 2:16-cr-00062-LRH-EJY Document 386 Filed 03/31/21 Page 5 of 5


 1
                                                     This is good LRH signature


 2   DATED this 30th day of March, 2021.
 3

 4

 5

 6                                                  _______________________________
                                                    LARRY R. HICKS
 7                                                  UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                           Page 5 of 5
